Case 1:19-cv-05777-FB-JO Document 25 Filed 04/30/20 Page 1 of 2 PageID #: 367



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

IN RE VIVINT SOLAR, INC. SECURITIES                Master File No. 1:19-cv-05777-FB-JO
LITIGATION


                           [PROPOSED] SCHEDULING ORDER

       WHEREAS, on October 11, 2019, and October 31, 2019, two different putative class action

lawsuits were filed in this Court against Vivint Solar, Inc., David Bywater, and Dana Russell

(“Defendants”), respectively captioned Crumrine v. Vivint Solar, Inc., et al., No. 1:19-cv-05777-

FB-JO, and Li v. Vivint Solar, Inc., et al., No. 2:19-cv-06165-FB-JO.

       WHEREAS, on March 27, 2020, the Court consolidated the two actions and appointed

Billy Wallace and Kyu S. Jang to serve as Lead Plaintiffs and Bragar Eagel & Squire, P.C. to serve

as Lead Counsel.

       WHEREAS, Lead Plaintiffs’ counsel has met and conferred with Defendants’ counsel

concerning the schedule for Lead Plaintiffs’ filing a consolidated complaint and Defendants’

response thereto.

       NOW THEREFORE, subject to the Court’s approval, the following schedule shall apply

to Lead Plaintiffs’ consolidated complaint and Defendants’ response thereto:

       1.      Defendants’ counsel is authorized to accept service of process for unserved

               Defendants, without prejudice and without waiver of any rights, defenses,

               objections, legal deficiencies, or arguments in this matter or any other matter,

               including without limitation any arguments regarding personal jurisdiction, forum

               or venue, except as to sufficiency of service of process.

       2.      Lead Plaintiffs shall file a consolidated complaint within 60 days of this Order.
Case 1:19-cv-05777-FB-JO Document 25 Filed 04/30/20 Page 2 of 2 PageID #: 368



       3.     Within 30 days of the consolidated complaint being filed, Defendants shall answer

              or file a request for a pre-motion conference pursuant to Section 2.A. of Judge

              Block’s Individual Motion Practices and Rules.

       4.     Following the pre-motion conference, if one is scheduled, or following this Court’s

              determination that a pre-motion conference is not required, the parties shall agree

              on a briefing schedule for any motion that is to be filed in response to the

              consolidated complaint.

Dated: April 30, 2020                          BRAGAR EAGEL & SQUIRE, P.C.

                                               By: /s/ W. Scott Holleman
                                               W. Scott Holleman
                                               885 Third Avenue, Suite 3040
                                               New York, NY 10022
                                               Telephone: (646) 860-9449
                                               Facsimile: (212) 214-0506
                                               Email: holleman@bespc.com

                                               Lead Counsel for Plaintiffs


Dated: April 30, 2020                          LATHAM & WATKINS LLP

                                               By: /s/ Kevin M. McDonough_____
                                               Kevin M. McDonough
                                               885 Third Avenue
                                               New York, NY 10022
                                               Telephone: (212) 906-1200
                                               Facsimile: (212) 751-4864
                                               Email: kevin.mcdonough@lw.com

                                               Counsel for Defendants




       IT IS SO ORDERED.

 Dated: __________________, 2020


                                               2
